Citation Nr: 0601884	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting x4, with 
history of myocardial infarction and hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
pleural fibrosis.

4.  Entitlement to service connection for a low back 
disability, claimed as chronic lumbar strain or spina bifida 
occulta.

5.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease.

6.  Entitlement to service connection for a left leg 
disability.

7.  Entitlement to service connection for acute otitis 
externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty for more than 20 years 
between 1967 and 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2004, the Board remanded the matter for additional 
development and to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

By a June 2005 rating decision, service connection was 
granted for the issues of bilateral hearing loss and residual 
scar, excision of cyst, left ear.  As such, these issues are 
no longer in appellate status.  

The issues of service connection for coronary artery disease, 
status post coronary artery bypass grafting x4, with history 
of myocardial infarction and hypertension, atherosclerotic 
peripheral vascular disease, service connection for a low 
back disability, claimed as chronic lumbar strain or spina 
bifida occulta, and service connection for a left leg 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service, was not 
manifested within one year of separation from service, and it 
is not otherwise shown to be related to service.  
  
2.  The veteran does not have post-traumatic pleural fibrosis 
that is related to service.  

3.  The veteran does not have a current diagnosis of otitis 
externa.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2005).
 
2.  Post-traumatic pleural fibrosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran does not have otitis externa that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the multiple 
volumes comprising the appellant's claims folder, which 
includes, but is not limited to: the appellant's service 
medical records (SMR's); the appellant's contentions; 
military medical records of treatment of the veteran as a 
retiree; VA treatment records; VA examination reports; Social 
Security Administration (SSA) records; and, numerous private 
medical reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.  The Board finds it worthy of 
note, though, that numerous treatment records have stated 
that the veteran suffers from both morbid obesity and tobacco 
addiction.  It appears, however, that there has been a 
cessation of tobacco use.  For example, a September 2004 
treatment record noted that the veteran had morbid obesity 
and emphysema, but noted also that he was a nonsmoker.    

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, cardiovascular-renal disease (including 
hypertension), diabetes mellitus, endocarditis, and 
myocarditis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				A.  Diabetes Mellitus

The veteran's service medical records, including his 
separation examination report, dated May 24, 1989, were 
negative for a diagnosis of diabetes mellitus.  

As for the post-service medical evidence, a March 2001 
medical report listed an assessment of diet-controlled 
diabetes mellitus.  And, although, a February 2002 discharge 
summary report listed a diagnosis of borderline diabetes, a 
May 2002 report from Ocean Springs Hospital diagnosed diet 
controlled diabetes.  A September 2004 treatment record also 
listed an impression of diet-controlled diabetes.      

A review of the veteran's personnel records does not reflect 
that he had any service in the Republic of Vietnam, as 
defined in 38 C.F.R. § 3.307(a)(6).  Accordingly, the 
provisions of 38 C.F.R. § 3.309(e) are not applicable in the 
instant matter.  However, the provisions of 38 C.F.R. 
§ 3.309(a) are for consideration.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board stresses that diabetes mellitus was not manifested 
until several years after the veteran's separation from 
service and, moreover, absent from the claims folder is a 
competent medical opinion relating diabetes mellitus to the 
veteran's active service.  Accordingly, the veteran's claim 
must be denied.       

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between 
diabetes mellitus and his period of military service.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

				B.  Pleural Fibrosis

The veteran's separation examination report, dated May 24, 
1989, was negative for a diagnosis of post-traumatic pleural 
fibrosis.  Service medical records contain a June 1979 
report, which stated that chest X-rays showed no active 
evidence of disease.  A March 1986 Periodic Health Evaluation 
report from the Navy Asbestos Medical Surveillance Program 
noted a normal chest configuration, no clubbing, no crackles, 
and no wheezes.  A July 1986 report of chest X-rays stated 
that poor inspiration was revealed.  It was noted that the 
right costophrenic angle was beyond the film.  Otherwise the 
lung fields were clear.  An April 1981 report stated that the 
veteran was complaining of sharp chest pain.  The impression 
was viral upper respiratory infection.  An April 1981 report 
of chest X-rays stated that X-rays were negative.  A report 
of chest X-rays, which appears to be dated November 3, 1982, 
stated that the veteran had exposure to chlorine one week 
prior and that he was complaining of pain and burning of the 
chest and difficulty breathing.  The report stated that the 
chest X-ray was negative.  The veteran checked "YES" to 
shortness of breath in a February 1985 Report of Medical 
History.  The physician noted that such was secondary to 
smoking, that there were no chest pains, and that he did not 
have shortness of breath at rest.  An undated report listed 
impressions of costochondritis secondary to increased 
physical activity and what appears to be "COPD," which is 
chronic obstructive pulmonary disease.  However, COPD was 
nowhere else listed in the service medical records and the 
separation examination report was negative for a diagnosis of 
COPD.  He was discharged to duty on Motrin and advised to 
stop tobacco.  A December 1986 report noted that it was a 
follow-up for costochondritis and stated that the veteran 
complained of persistent left chest dull ache that increased 
with breathing and prolonged sitting.  It was stated to be 
much improved since he began taking Motrin.  It was noted 
that he did not have, inter alia, hypertension or diabetes 
mellitus.  A January 1987 report stated that the left chest 
wall was tender to palpation.  The assessment included 
costochondritis.  

As for the post-service medical evidence, a July 1991 report 
of chest X-rays stated that no significant abnormalities were 
seen.  A September 1991 X-ray report stated that the chest 
was normal.  A November 5, 1991 report stated that X-rays of 
the right ribs showed no evidence of fracture and that 
visualized portions of the lungs showed no evidence of 
pneumothorax or pleural effusion.  The report stated that 
chest X-rays revealed mild interstitial changes, but that it 
was an otherwise negative examination.  A November 25, 1991 
report of chest X-rays stated that no significant 
abnormalities were seen within the limits of the evaluation.  

An April 1992 report of chest X-rays listed an impression of 
new right 7th through 9th rib fractures, right pleural 
effusion with pleural thickening, and right lower lobe 
atelectasis

A May 1992 report, as did others, stated that Chest X-rays 
revealed, inter alia, fractures of ribs on the right side and 
pleural thickening.  The assessment was probable post-
traumatic pleural fibrosis. 

A July 1998 report of chest X-rays listed an impression of 
slight enlargement of left pleural effusion and near complete 
resolution of alveolar opacity within the right mid lung.  

A February 2001 report of chest X-rays listed an impression 
of mild cardiomegaly with some central and upper lobe 
vascular congestion without evidence of interstitial edema, 
status post thoracotomy, and chest wall deformity on the 
right.  

A February 2002 report of chest X-rays listed an impression 
of post surgical changes in the chest, otherwise it was a 
grossly negative examination.  

A February 2002 discharge summary report from Biloxi Regional 
Medical Center listed diagnoses of, inter alia, chest pain 
and tobacco addiction.  

A May 2002 report from Ocean Springs Hospital diagnosed 
chronic obstructive pulmonary disease.  

A September 2004 medical report stated that the veteran had 
been admitted to the hospital the night before.  The primary 
diagnosis was congestive heart failure and chronic 
obstructive pulmonary disease exacerbation.  It was noted in 
the September 2004 treatment records that the veteran had an 
acute ventilatory-dependent respiratory failure.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for post-traumatic pleural fibrosis.  
The service medical records are negative for a diagnosis of 
pleural fibrosis and the first post-service medical evidence 
of post-traumatic pleural fibrosis was dated in 1992.  Nor is 
there a competent medical opinion of record relating post-
traumatic pleural fibrosis to the veteran's active service.  
Accordingly, the veteran's claim must be denied.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between 
post-traumatic pleural fibrosis and his period of military 
service.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


				   C.  Otitis Externa

The veteran's separation examination report, dated May 24, 
1989, was negative for a diagnosis of otitis externa.  
However, service medical records from 1974 show complaints of 
defective hearing and a discharge from the ear and a May 1974 
report, which stated that the visit was a follow-up, noted 
that otitis externa and media was slightly improved.  
Additionally, a February 1978 report listed an impression of 
bilateral otitis externa.     

As for the post-service medical evidence, the record contains 
a June 10, 2004 VA ear disease examination report, in which 
it is stated that the veteran's claims folder and service 
medical records were reviewed by the examiner.  The examiner 
stated in the report that he found no current evidence of 
acute or chronic otitis externa for either ear.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2004 letter informed the 
appellant of what the evidence needed to show in order to 
establish entitlement to service connection.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2004 letter informed the veteran that that VA's 
duty to assist included developing for all relevant records 
from any federal agency (to include military records, VA 
medical records, or Social Security Administration records), 
and making reasonable efforts to get relevant records not 
held by a federal agency (to include from state or local 
governments, private doctors and hospitals, or current or 
former employers).  The letter also informed the veteran that 
VA would provide a medical examination or obtain a medical 
opinion if it was determined that such was necessary to 
decide his claim.    
     
In addition, the May 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the May 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran send to VA any 
treatment records pertinent to his claimed conditions.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the SOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the SOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that the veteran submitted a letter, dated 
January 27, 2005, in which he stated that he had submitted 
all of the information received from his doctors and 
hospitals.  In addition to private treatment records, the 
claims folder contains VA treatment records, VA examination 
reports, and SSA records.  Therefore, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for post-traumatic pleural fibrosis is 
denied.

Service connection for acute otitis externa is denied.


REMAND

The veteran recently submitted a VA Form 21-4142 for Biloxi 
Regional Hospital, indicating that he received treatment 
there between November 1989 and December 1990 for a heart 
condition.  Such records are clearly relevant to the 
veteran's claim for service connection for coronary artery 
disease, status post coronary artery bypass grafting x4, with 
history of myocardial infarction and hypertension, especially 
given the proximity of the treatment to the veteran's 
separation from service.  Accordingly, it is directed that 
these records be obtained.  It is also noted that the issue 
concerning atherosclerosis involving the lower extremities 
may very well be inextricably intertwined with the issue 
concerning coronary artery disease.  Thus, appellate decision 
will be deferred on that issue also pending the receipt of 
new evidence.  

Additionally, the veteran recently submitted a July 2005 
letter from Dr. Amarish S. Potnis, in which he relates the 
veteran's low back pain and left leg pain to service.  
Specifically, he refers to an injury in October 1985 and 
notes that X-rays revealed evidence of an old compression 
fracture in the back and degenerative changes.  It was also 
indicated that X-rays of the left knee revealed some 
degenerative changes.  This medical opinion has not been 
considered in the first instance by the AOJ.   
 
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington D.C. 
for the following actions:

1.  Obtain the veteran's treatment 
records from Biloxi Regional Hospital, 
for the period November 1989 through 
December 1990, for a heart condition.

2.  Readjudicate the claims for service 
connection for low back, heart and 
peripheral vascular disorders.  
Thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative are to be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, including the July 2005 letter 
from Dr. Potnis, and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


